Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 40 is objected to because of the following informalities: missing space in “claim 35,wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to…".  There is insufficient antecedent basis for “the one or more computing devices” in the claim.  To expedite prosecution, Examiner assumes applicant intended to reference “one or more computer systems” invoked in claim 35 in which claim 40 depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 28, 29, 35, 36 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2014/0358825 to Phillipps et al. (cited in IDS, hereinafter Phillipps).
Per claim 21, Phillipps discloses a method (see figures), comprising: 
performing, at one or more computing devices (¶34…program code carrying out operations described can be executed on a user’s computer or remote computer/server or some combination of both, hence one or more computing devices):
receiving, at a machine learning service (figs. 1A, 2B and ¶44…client 104 makes requests to machine learning service 102 for machine learning results), a request to generate a training subset (fig. 7:702 and ¶174…request for new machine learning ensemble received; fig.7:708 and ¶154…upon received request, machine learning module 212 requests training data subsets to be identified to generated learned functions, “In one embodiment, the evaluation metadata includes indicators of one or more training data sets that the function generator module 301 used to generate a learned function”) from an input data set (fig. 3:300 and ¶114…data receiver module receives input data set: “The data receiver module 300…is configured to receive client data, such as training data, test data, workload data, or the like from a client 104”) for a training job (fig. 7:728…user/requester has workload data he/she wishes to analyze, construed as a training job) of a machine learning model (fig. 7:728…machine learning ensemble is the machine learning model applied to the workload data, e.g., training job);
saving, by a plan generator (fig. 3:212…machine learning module 212 is construed as plan generator;  fig. 3:312 and ¶153…function evaluation module 312, part of the machine learning module 212, saves metadata for various types of generated learned functions: “function evaluator module 312…is configured to maintain evaluation metadata for an evaluated learned function in the metadata library 314.  The evaluation metadata, in certain embodiments, comprises log data generated by the function generator module 301 while generating learned functions, the function evaluation module 312 while evaluating learned functions, or the like”) of the machine learning service (fig. 1A), consistency metadata sharable among a plurality of machine learning jobs (fig. 7:706-726…various types of generated learned functions including initially generated, learned functions, combined learning functions, extended combined learned functions, and selected/synthesized, are construed as a plurality of machine learning jobs; metadata is generated for the various types of generated learned functions to select subsets of the learned functions to create a machine learning ensemble 728, hence construed as shared metadata generation amongst learned functions; ¶154-156…metadata is used to evaluate effectiveness of the various types of generated learned functions and whether they are applicable to be used to create the machine learning ensemble, hence the metadata is construed as consistency metadata), wherein the consistency metadata includes state information (¶153… metadata contains evaluation information/logs of the various types of generated learned functions, construed as state information) associated with one or more pseudo-random numbers used to generate the training subset (¶120,126,142,146…learned functions are generated pseudo-randomly, e.g., by function generator module 301 without regard to the effectiveness of the generated learned functions, but subsequently the learned functions are evaluated using metadata associated with them in order to further generate other types of learned functions as well as ultimately select certain types of learned function, hence, the metadata is associated with initial learned functions generated pseudo-randomly), and wherein individual ones of the machine learning jobs are initiated by the plan generator (fig. 3:212 and ¶118…machine learning module 212 generates individual learned functions using the function generator module 301); and
generating, from the input data set at the machine learning service using the consistency metadata, at least one test subset (¶114,117…the input data set received by the data receiver module 300 can be taken by the function generator module 301 and/or the machine learning compiler module 302 to be divided into subsets used for training data for generating and training learned functions as well as test data subsets for evaluating generated learned functions; figs. 7:710,716,724 and ¶128…combined learned functions, extended combined learned functions, additional learned functions are in part, generated from evaluation metadata produced from previous generated learned functions: “the machine learning compiler module 302 evaluates learned functions from the function generator module 301 using test data to generate evaluation metadata. The machine learning compiler module 302, in a further embodiment, may evaluate combined learned functions, extended learned functions, combined-extended learned functions, additional learned functions, or the like using test data to generate evaluation metadata”) to be used as input for an evaluation related job (fig. 7:708, 714, 720, 726 and ¶128…evaluation of various types of learned functions use test data as input) of the machine learning model (fig. 7:728…machine learning ensemble).
Per claim 22, Phillipps discloses claim 21, further disclosing the consistency metadata comprises an object created in response to an invocation of an application programming interface (¶155…access to metadata library can be via an API, providing access to evaluation metadata) to save a state of a pseudo-random number generator (¶155…”The metadata library 314…may store or maintain evaluation metadata in a database format, as one or more flat files, as one or more lookup tables, as a sequential log or log file, or as one or more other data structures”).
Claims 28 and 29 are substantially similar in scope and spirit to claims 21 and 22, respectively. Therefore, the rejection of claims 21 and 22 are applied accordingly.  Phillipps further discloses a system (fig. 1A) and one or more computing devices having processors to execute instructions implementing the functionality described (¶30,34).
Claims 35 and 36 are substantially similar in scope and spirit to claims 21 and 22, respectively. Therefore, the rejection of claims 21 and 22 are applied accordingly.  Phillipps further discloses a system (fig. 1A) and one or more computing devices having processors to execute instructions stored on storage media, implementing the functionality described (¶30, 33, 34).
Per claim 40, Phillipps discloses claim 35, further disclosing the one or more computing devices include further instructions that upon execution on or across the one or more processors further cause the one or more computing devices to: update, by a job executor (fig. 3:302…machine learning compiler module) of the machine learning service, the consistency metadata after utilizing a pseudo-random number generator (fig. 7:708,714,720,726 …each time new metadata generated upon evaluation of learned function, saved to metadata library corpus of metadata, thus updating metadata; ¶120,126,142,146…different types of learned functions generated using pseudo-number generators).
 Allowable Subject Matter
Claims 23-27, 30-34 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 21, 28 and 35, further including the additional details associated with the pseudo-random number generator recited in claims 23-27, 30-34 and 37-39.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125